Citation Nr: 1640377	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-06 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, including plantar fasciitis.

2.  Entitlement to service connection for a skin condition, to include folliculitis and contact dermatitis.

3.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for chronic fatigue syndrome (CFS).

6.  Entitlement to service connection for a spinal disability.

7.  Entitlement to service connection for a bilateral shoulder disability.

8.  Entitlement to service connection for a bilateral elbow disability.

9.  Entitlement to service connection for a bilateral hip disability.

10.  Entitlement to service connection for a bilateral knee disability.

11.  Entitlement to service connection for traumatic brain injury (TBI).

12.  Entitlement to service connection for a left forearm lump.

13.  Entitlement to service connection for a lung disability, including pleural thickening.

14.  Entitlement to an earlier effective date for the award of service connection of posttraumatic stress syndrome (PTSD).

15.  Entitlement to an earlier effective date for the award of total disability due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from January to April 2001 and from January to August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from April 2011 and January 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran had a personal hearing before the undersigned VLJ.

In January 2015, the Veteran was granted service connection for PTSD and also granted TDIU.  In March 2015, he filed a notice of disagreement (NOD) to the effective dates of these awards.  He was notified that he did not file the appeal in a timely manner, which was an error.  Accordingly, these matters have been added for consideration.  They must be REMANDED so that a statement of the case (SOC) can be issued.  Manlincon v. West, 12 Vet. App. 119 (1998).

In this decision, the Board is granting service connection for bilateral plantar fasciitis, IBS, GERD, lumbar degenerative disk disease, folliculitis and contact dermatitis, and CFS.  Service connection for the shoulders, elbows, hips, and knees are denied.  The claims for service connection for a lung disability and a lump of the left arm are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  Plantar fasciitis with cavus foot formation was diagnosed during service.

2.  In resolving all doubt in his favor, folliculitis and contact dermatitis incepted while in service.

3.  GERD was diagnosed during service.

4.  The Veteran served in Iraq and Kuwait, therefore IBS and CFS are presumed to be related to his service.

5.  Lumbar degenerative disk disease has been attributed to service.

6.  Radiographic evidence shows normal shoulders, elbows, hips, and knees.  Pain in these joints is attributed to service-connected fibromyalgia.
 
7.  The Veteran is not diagnosed with a traumatic brain injury.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for bilateral plantar fasciitis with cavus foot formation.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria are met for service connection for folliculitis and contact dermatitis.
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria are met for service connection for GERD.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria are met for service connection for IBS and CFS.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

5.  The criteria are met for service connection for lumbar degenerative disk disease.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria are not met for service connection for disabilities of the bilateral shoulders, elbows, hips, or knees.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

7.  The criteria are not met for service connection for TBI.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, he has been given many VA examinations that are adequate for adjudicatory purposes, and relevant treatment records have been associated with the claims file.  He has not alleged any prejudicial deficiencies or omissions in the development of these claims.

Service connection

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

Bilateral foot

The record reveals the Veteran is diagnosed with bilateral plantar fasciitis with a cavus foot structure.  His STRs document complaints of pain in the arches of his feet, and that he was diagnosed with plantar fasciitis in July 2003.  The July 2003 report of medical examination shows abnormal right foot, with high arch.  A post-deployment medical assessment documents painful feet, right more than left.  These symptoms were not documented at his entrance examination in December 2000.

The Veteran testified that his feet began hurting while on deployment, which is reflected in the STRs.  He said that his boots would sink in the sand, and that the boots were very uncomfortable.  He said that his feet continue to hurt since service, and he cannot run and walking on uneven surfaces is painful.

The March 2011 VA examiner opined against a relationship between plantar fasciitis and his service, but did not provide any explanation as to why.  The Veteran has provided competent and credible testimony regarding the onset and continuity of his symptoms, which is also documented in the medical evidence.  Accordingly, service connection for bilateral plantar fasciitis with cavus foot structure is granted.

Skin condition

The Veteran is diagnosed with folliculitis and contact dermatitis.  His STRs show complaints of rash in March 2001, which was assessed as urticaria.  He has testified that this rash is recurring.  His post-service records show treatment for folliculitis in early 2004.  He has testified that he is not sure whether he had the folliculitis during deployment, but that he began having a problem with "little spots all over [his] body that... fester up..." shortly upon returning from overseas.  He said that the spots have been diagnosed as folliculitis.

The March 2011 VA examiner did not attribute his current diagnoses to service, but did explain why.  The record shows some skin problems while on active duty.  The Veteran has provided testimony regarding a recurring rash that began while on deployment, and little spots that have been diagnosed.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supporting a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds the Veteran is competent to testify to his symptoms, and to identify the later diagnosed folliculitis.  He is competent to testify to the continuity of his symptoms, and the Board finds him credible, given that he was receiving treatment within a year from separation.

Although there is no positive nexus medical opinion relating these diagnoses to service, the Board finds that the evidence is adequate to show that they incepted while still on active duty.  Accordingly, service connection for folliculitis and contact dermatitis is granted.
   
GERD

The Veteran complained of reflux and heartburn in March 2003, and was diagnosed with gastric reflux while still in service, in July 2003.  This is not, however, documented on his separation examination.  The March 2011 VA examiner opined that GERD was not related to service, but did not explain why.

The Veteran testified that he began having heartburn and other gastrointestinal problems while in service.  He said that all of his fellow soldiers had similar problems.  His problems continue today.  

The Board finds the Veteran's testimony credible, especially in light of his diagnosis during service and the records documenting continuing treatment.  Accordingly, service connection is granted for GERD. 

IBS and CFS

The Veteran asserts his IBS and CFS are related to his service in Iraq and Kuwait.

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2015).  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability for purposes of 
38 U.S.C.A. § 1117  is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) (West 2014) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2) (West 2014); 38 C.F.R. § 3.317 (a), (c) (2015). 

The Veteran is diagnosed with both irritable bowel syndrome and chronic fatigue syndrome.  These are among the conditions for which service connection is presumed for veterans that found in Southwest Asia.  The Veteran served in Iraq and Kuwait.  The December 2014 VA examination reveals that these disabilities have manifested to a degree of at least 10 percent-indeed, they appear far more severe.  Accordingly, service connection for both IBS and CFS are warranted.

Spinal disability

The Veteran's claim for service connection included a general claim for service connection for "joint pain" that was related to service.  The RO interpreted this to include his cervical spine, which upon examination was normal.  The Veteran acknowledged during his personal hearing that most of his joint pain was a result of his fibromyalgia, which has been service connected.

However, the March 2011 VA examiner examined the entire spine.  The examiner diagnosed a normal cervical spine, but found the Veteran had degenerative disk disease of the lumbar spine.  The examiner opined that this was as likely as not related to his service, which involved traveling over uneven terrain with heavy gear.

It is not clear why the RO did not service-connect this disability.  Although he did not seek service connection for a low back disability, he claimed "joint pain."  A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A sympathetic reading of the material would include the entire spine, not just the cervical spine.  Accordingly, service connection is granted for lumbar spine degenerative disk disease.

Bilateral shoulder, elbow, hip, knee, and neck

As discussed above, the Veteran claimed "joint pain," and the shoulders, elbows, hips, and knees, along with the spine, were examined for a determination on whether there was any pathology.  The record reveals that radiologic testing has not shown any pathology of the shoulders, elbows, hips, knees, or neck.  

The Veteran acknowledged during the hearing that the pain he experiences in these joints has been attributed to his service-connected fibromyalgia.  He explained that he experienced his pain for a while and that it took time for his fibromyalgia to be diagnosed. 

These claims must, therefore, be denied.  In the absence of proof of a present disability there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges his symptoms of pain, but they are attributed to and being compensated for under his service-connected fibromyalgia.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

TBI

The Veteran asserts he has a TBI as a result of combat in service.  As mentioned, the record shows he served in Kuwait and Iraq.  

The record, however, does not reveal that he has a diagnosis of TBI.  Both the March 2011 and the November 2014 VA examination indicate that TBI has not been diagnosed.  Radiologic testing revealed no evidence of trauma and no acute intracranial pathology.

This claim must, therefore, be denied.  In the absence of proof of a present disability there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges the Veteran's complaints of memory loss and anxiety.  These symptoms have been attributed to, and are being compensated under, his service-connected posttraumatic stress disorder (PTSD).  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


ORDER

Service connection is granted for: bilateral plantar fasciitis with cavus foot formation; folliculitis; contact dermatitis; GERD; IBS; CFS; and, lumbar spine degenerative disk disease.

The claims of entitlement to service connection for disabilities of the shoulders, elbows, hips, knees, and neck, and for TBI, are denied.


REMAND

In regard the Veteran's appeal for earlier effective dates for the grant of service connection for PTSD and for the grant of TDIU, these must be remanded so that an SOC can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to his claim to service connect a lung disability, the Veteran should be provided a VA examination of the lung.  The March 2011 VA examiner diagnosed him with asymptomatic nonspecific pleural thickening, but then found that it was associated with shortness of breath, which is an internal contradiction.  The examiner did not provide an opinion on etiology, rendering the examination even less adequate for adjudicatory purposes.  He has also been shown to have a 4 mm nodule in his chest.  A thorough examination should be conducted to explain these findings.

In regard to his claim to service connect a lump on his arm, the March 2011 VA examiner did observe a lump on the Veteran's arm, but did not provide an opinion on etiology.  On remand, another examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the claims for earlier effective dates for PTSD and TDIU.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2015).

2.  Contemporaneously with the above, ask the Veteran to identify all treatment he has received for his lungs and for his left arm lump.  Make arrangements to obtain all records not already associated with the claims file.  Ensure that complete records of VA treatment are associated with the claims file.

3.  Schedule the Veteran for an appropriate examination for a diagnosis of a disability of the lungs manifesting as shortness of breath, and for an opinion on whether it is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran's STRs show complaints of shortness of breath after his deployment.  He has been found to have mild apical pleuroparenchymal scarring and at least a minimal obstructive lung defect, and is diagnosed with nonspecific pleural thickening.  He has been found to have shortness of breath.  The examiner is asked to provide an opinion on the cause of his shortness of breath and the other findings, and whether it is as likely as not related to service.  All opinions should be supported with explanatory rationale.  The examiner is asked to conduct a search of the relevant literature regarding Veterans that served in Iraq and Kuwait and inhalation of sand and other toxin from burn pits.

4.  Schedule the Veteran for an appropriate examination for an opinion on the cause of the lump in the left arm, and whether it is as likely as not (50 percent or greater probability) related to service.

The March 2011 VA examiner noted the lump in the left forearm but did not provide an etiological opinion.  Ask the Veteran to explain its onset and why he thinks it is related to service, and formulate an opinion with consideration of the Veteran's statements.  All opinions are to be supported with explanatory rationale.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


